Exhibit 10.4

UNIT SUBSCRIPTION AGREEMENT

This Unit Subscription Agreement (this “Agreement”), dated as of January 29,
2015, is made by and between InfraREIT Partners, LP (the “Partnership”) and MC
Transmission Holdings, Inc. (“Marubeni”).

RECITALS

WHEREAS, this Agreement is being entered into in connection with the Merger and
Transaction Agreement, dated as of January 29, 2015 by and among InfraREIT,
L.L.C. (“InfraREIT LLC”), InfraREIT, Inc. (“InfraREIT Inc.”) and the Partnership
(as the same may be amended, modified or supplemented from time to time, the
“Merger Agreement”), pursuant to which, among other things, InfraREIT LLC will
be merged with and into InfraREIT Inc., with InfraREIT Inc. as the surviving
entity in the merger (the “Merger”);

WHEREAS, InfraREIT Inc. has filed with the United States Securities and Exchange
Commission a registration statement on Form S-11 (the “Registration Statement”)
with respect to an initial public offering (the “IPO”) of its common stock, par
value $0.01 per share;

WHEREAS, 6,242,999 limited liability company interests in InfraREIT LLC
designated as common shares were transferred to a trust (the “Trust Shares”) for
the benefit of the Charitable Beneficiary (as defined in the Merger Agreement)
as a result of the operation of certain provisions of Article 6 of the Amended
and Restated Limited Liability Company Agreement of InfraREIT LLC, dated as of
November 23, 2010 (the “LLC Agreement”);

WHEREAS, pursuant to Section 6.18 of the LLC Agreement, InfraREIT LLC has
accepted the offer to purchase the Trust Shares from the Trust and InfraREIT
Inc. (as successor in interest to InfraREIT LLC) has agreed to consummate the
purchase of the Trust Shares contemporaneously with the Merger in consideration
for a promissory note in the principal amount of $66,517,480 (the “ES Note”);

WHEREAS, in accordance with Section 6.18 of the LLC Agreement, immediately upon
receipt, Westwood Trust, as Trustee of the Trust (the “Trustee”), will transfer
the ES Note to Marubeni Corporation or its designated affiliate as the Purported
Record Holder (as defined in the LLC Agreement) pursuant to an assignment
agreement, in form and substance attached hereto as Exhibit A (the “Trust
Promissory Note Assignment”);

WHEREAS, immediately upon receipt of the ES Note from the Trustee pursuant to
the Trust Promissory Note Assignment, Marubeni Corporation will contribute the
ES Note to Marubeni pursuant to the Contribution Agreement, of even date
herewith;

WHEREAS, Marubeni desires to purchase an aggregate of 3,325,874 common units
representing limited partnership interests in the Partnership (the “Subscribed
Units”);

WHEREAS, Marubeni has agreed to transfer the ES Note to the Partnership in
consideration for the purchase of the Subscribed Units immediately upon receipt
of the ES Note from the Trustee, pursuant to the terms and conditions set forth
herein and an assignment agreement, in form and substance attached hereto as
Exhibit B (the “Marubeni Promissory Note Assignment”);

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
covenants, conditions and agreements contained herein, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1. Subscription. Subject to the terms and conditions of this Agreement and the
Partnership Agreement (as defined below), Marubeni hereby subscribes for, and
agrees to purchase, the Subscribed Units on the terms and conditions set forth
in this Agreement. The powers, privileges and rights of the Subscribed Units,
and the qualifications, limitations and restrictions thereof, are set forth in
the Second Amended and Restated Agreement of Limited Partnership of the
Partnership (the “Partnership Agreement”), the form of which is attached hereto
as Exhibit C, and upon consummation of the purchase of the Subscribed Units by
Marubeni, Marubeni agrees to become and shall be admitted by the Partnership as
a limited partner in the Partnership, in accordance with the terms and
conditions thereof.

2. Closing. The purchase of the Subscribed Units shall occur on the date of and
shall be conditioned upon the closing of the IPO immediately following
(i) Marubeni Corporation’s receipt of the ES Note from the Trustee in accordance
with Section 6.18 of the LLC Agreement and the Promissory Note Assignment and
(ii) contribution of the ES Note by Marubeni Corporation to Marubeni.

3. Payment for Subscribed Units. The Partnership and Marubeni agree that
Marubeni’s transfer of the ES Note to the Partnership pursuant to the Marubeni
Promissory Note Assignment shall constitute full and complete consideration for,
and satisfaction of any and all obligations of Marubeni to the Partnership with
respect to, the Subscribed Units.

4. Representations and Warranties of the Partnership. The Partnership hereby
represents and warrants to Marubeni as follows:

4.1. Organization, Good Standing, Power and Qualification. The Partnership is a
limited partnership duly organized, validly existing and in good standing under
the laws of the State of Delaware and has all requisite limited partnership
power and authority to own and operate its properties and assets and to carry on
its business as presently conducted and as proposed to be conducted.

4.2. Authorization. This Agreement and the Partnership Agreement and the
transactions contemplated hereby and thereby, including the issuance of the
Subscribed Units and admission of Marubeni as limited partner, have been duly
authorized by all necessary limited partnership action on behalf of the
Partnership in order to authorize the Partnership to enter into this Agreement
and the Partnership Agreement. This Agreement and the Partnership Agreement,
when executed and delivered by the Partnership, shall constitute a valid and
legally binding obligation of the Partnership, enforceable against the
Partnership in accordance with their terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, or (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.

 

2



--------------------------------------------------------------------------------

4.3. Subscribed Units. The Subscribed Units, when issued, sold and delivered in
accordance with the terms and for the consideration of the transfer of the ES
Note to the Partnership, as set forth in this Agreement, will be validly issued,
fully paid and nonassessable and free of restrictions on transfer other than
(i) restrictions on transfer set forth in (y) the Partnership Agreement or
(z) applicable state and federal securities laws and (ii) liens or encumbrances
created by or imposed by Marubeni. Assuming the accuracy of the representations
of Marubeni in Section 5 of this Agreement, the Subscribed Units will be issued
in compliance with all applicable federal and state securities laws.

5. Representations and Warranties of Marubeni. Marubeni hereby represents and
warrants to the Partnership as follows:

5.1. Organization, Good Standing, Power and Qualification. Marubeni is a
corporation duly formed, validly existing and in good standing under the laws of
the State of Delaware and has all requisite corporate power and authority to own
and operate its properties and assets and to carry on its business as presently
conducted and as proposed to be conducted.

5.2. Authorization. This Agreement and the Partnership Agreement and the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on behalf of Marubeni in order to authorize Marubeni
to enter into this Agreement and the Partnership Agreement. This Agreement and
the Partnership Agreement, when executed and delivered by Marubeni, will
constitute a valid and legally binding obligation of Marubeni, enforceable
against Marubeni in accordance with their terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, or (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

5.3. Acquisition Entirely for Own Account. This Agreement is made with Marubeni
in reliance upon Marubeni’s representation to the Partnership, which by
Marubeni’s execution of the Agreement, Marubeni hereby confirms, that the
Subscribed Units to be acquired by Marubeni will be acquired for investment for
Marubeni’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that Marubeni has no present
intention of selling, granting any participation in, or otherwise distributing
the same. By executing this Agreement, Marubeni further represents that Marubeni
does not presently have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participations to such person or to any
third person, with respect to any of the Subscribed Units.

5.4. Restricted Securities. Marubeni understands that the Subscribed Units have
not been, and will not be, registered under the Securities Act of 1933, as
amended (the “Securities Act”), by reason of a specific exemption from the
registration provisions of the Securities Act that depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of
Marubeni’s representations as expressed herein. Marubeni understands that the
Subscribed Units are “restricted securities” under applicable U.S. federal and
state securities laws and that, pursuant to these laws, Marubeni must hold the
Subscribed Units indefinitely unless they are registered with the Securities and
Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. Marubeni
acknowledges that the Partnership has no obligation to

 

3



--------------------------------------------------------------------------------

register or qualify the Subscribed Units for resale other than pursuant to the
terms of the Amended and Restated Registration Rights Agreement among the
Partnership, InfraREIT Inc., Marubeni and the other investors party thereto.
Marubeni further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Subscribed Units, and on requirements relating to the Partnership that
are outside of Marubeni’s control, and that the Partnership is under no
obligation and may not be able to satisfy.

5.5. Legends. Marubeni understands that the Subscribed Units and any securities
issued in respect of or exchange for the Subscribed Units, may bear one or all
of the following legends:

(a) “THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), THE SECURITIES LAWS OF ANY STATE OR ANY OTHER APPLICABLE U.S.
OR NON-U.S. SECURITIES LAWS, IN EACH CASE IN RELIANCE UPON EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. SUCH SECURITIES
MAY NOT BE SOLD, PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
A VALID EXEMPTION FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF
THE SECURITIES ACT, ANY APPLICABLE STATE SECURITIES LAWS AND ANY OTHER
APPLICABLE SECURITIES LAWS.”

(b) Any legend required by the Partnership Agreement and/or the securities laws
of any state or any other securities laws to the extent such laws are applicable
to the Subscribed Units.

5.6. Accredited Investor. Marubeni is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Securities Act.

5.7. No General Solicitation. Marubeni did not acquire the Subscribed Units
pursuant to (i) any general solicitation, or (ii) any advertisement in
connection with the offer and sale of the Subscribed Units. Marubeni has a
pre-existing relationship with the Partnership and has not relied upon any of
the statements contained in the Registration Statement in connection with its
determination to accept the Subscribed Units. In making the decision to accept
the Subscribed Units, Marubeni has relied solely upon (i) the Partnership
Agreement and this Agreement and (ii) its own independent investigations of the
business to be undertaken by the Partnership or investigations conducted by its
own independent advisers in evaluating its participation in the Partnership.

6. Miscellaneous.

6.1. Termination. This Agreement shall terminate if the closing of the IPO has
not occurred within 10 business days of the date hereof.

 

4



--------------------------------------------------------------------------------

6.2. Amendments; Waiver. This Agreement may be amended, modified or supplemented
only by a written instrument signed by each of the parties hereto. No waiver of
any of the provisions of this Agreement shall be valid and enforceable unless
such waiver is in writing and signed by the party to be charged, and, unless
otherwise stated therein, no such waiver shall constitute a waiver of any other
provision hereof (whether or not similar) or a continuing waiver.

6.3. Binding Effect; Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement.

6.4. Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous negotiations, agreements and understandings of the parties.

6.5. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware without regard to any
conflicts of law provisions that would result in the application of the laws of
any other jurisdiction. Any legal action or proceeding between two or more
parties to this Agreement shall be adjudicated solely and exclusively in the
state and/or federal courts in Delaware. Each party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding.

6.6. Notices. All notices, offers or other communications required or permitted
to be given pursuant to this Agreement shall be in writing and may be personally
served, sent via facsimile, sent via electronic mail or sent by United States
mail or by commercial courier and shall be deemed to have been given when
received at the address set forth below:

If to Marubeni:

Marubeni Corporation

c/o Marubeni Power International, Inc.

375 Lexington Avenue, New York, NY 10017

Attention: Takashi Fujinaga

Telephone: (212) 450-0640

E-mail: fukumura-toshihiro@marubeni.com

If to the Partnership:

InfraREIT, Partners, LP

Attn: Chief Executive Officer

1807 Ross Avenue, 4th Floor

Dallas, TX 75201

E-mail: DCampbell@huntutility.com

 

5



--------------------------------------------------------------------------------

With a copy to:

InfraREIT, Inc.

Attn: General Counsel

1807 Ross Avenue, 4th Floor

Dallas, TX 75201

E-Mail: Legal@huntutility.com

The address of any party hereto may be changed by a notice in writing given in
accordance with the provisions of this Section 6.6.

6.7. Severability. If all or any portion of any provision contained in this
Agreement shall be determined by a court of law to be invalid, illegal or
unenforceable in any respect for any reason, such provision or portion thereof
shall be deemed stricken and severed from this Agreement, and the remaining
provisions and portions thereof shall continue in full force and effect.

6.8. Counterparts. For the convenience of the parties hereto, any number of
counterparts hereof may be executed and each such counterpart shall be deemed to
be an original instrument. A signature delivered by facsimile or other means of
electronic transmission shall be deemed to constitute an original signature.

6.9. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Unit Subscription Agreement
as of the date first set forth above.

 

Partnership: InfraREIT Partners, LP By: InfraREIT, L.L.C., its general partner

 

By: /s/ David A. Campbell Name: David A. Campbell Title: President

 

Subscriber: MC Transmission Holdings, Inc. By: /s/ Takashi Fujinaga Name:
Takashi Fujinaga Title: President

Signature Page to Unit Subscription Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Trust Promissory Note Assignment



--------------------------------------------------------------------------------

EXHIBIT B

Marubeni Promissory Note Assignment



--------------------------------------------------------------------------------

EXHIBIT C

Partnership Agreement